Exhibit 10.35

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Eighth Amendment to Loan and Security Agreement (“Amendment”) is entered
into as of June 6, 2013 and effective as of April 28, 2013, between COMERICA
BANK (“Bank”) and BAZAARVOICE, INC., a Delaware corporation (“Parent”),
POWERREVIEWS, LLC, a Delaware limited liability company (“PowerReviews”), and
LONGBOARD MEDIA, INC., a Delaware corporation (“LongBoard”, and together with
Parent and PowerReviews, “Borrowers”, and each individually, a “Borrower”).

RECITALS

A. Parent, PowerReviews and Bank are parties to that Loan and Security Agreement
dated July 18, 2007, as amended by that First Amendment to Loan and Security
Agreement dated November 30, 2008, that Second Amendment to Loan and Security
Agreement dated July 20, 2009, that Third Amendment to Loan and Security
Agreement dated January 22, 2010, that Fourth Amendment to Loan and Security
Agreement dated September 27, 2010, that Fifth Amendment to Loan and Security
Agreement dated January 31, 2012, that Sixth Amendment to Loan and Security
Agreement and Joinder dated June 19, 2012, and that Seventh Amendment to Loan
and Security Agreement, Joinder and Waiver dated November 5, 2012 (as amended,
“Agreement”).

NOW, THEREFORE, the parties agree as follows:

1. Section 7.12(a) of the Agreement is amended and restated to read in its
entirety as follows:

“(a) Make Capital Expenditures in an aggregate amount in excess of Five Million
Dollars ($5,000,000).”

2. Exhibit E to the Agreement is deleted and replaced with Exhibit E attached
hereto.

3. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by any Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

5. Each Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, executed by Borrowers;

(b) a certificate of Parent, PowerReviews and LongBoard with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

(c) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Eighth Amendment to Loan
and Security Agreement as of the first date above written.

 

BAZAARVOICE, INC.,

a Delaware corporation

By:   /s/ Stephen R. Collins Name:   Stephen R. Collins Title:   CEO

POWERREVIEWS, LLC,

a Delaware limited liability company

By:   /s/ Stephen R. Collins Name:   Stephen R. Collins Title:   CEO

LONGBOARD MEDIA, INC.,

a Delaware corporation

By:   /s/ Stephen R. Collins Name:   Stephen R. Collins Title:   CEO

COMERICA BANK

By:   /s/ Stephen Bitter Name:   Stephen Bitter Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT E

Form of Compliance Certificate

 

Please send all Required Reporting to:    Comerica Bank     

Technology & Life Sciences Division

Loan Analysis Department

300 W. Sixth St., Suite 2250

Austin, TX 78701

Fax: (512) 427-7178

Email: tlstxcompliance@comerica.com

From:    

BAZAARVOICE, INC.

POWERREVIEWS, LLC

LONGBOARD MEDIA, INC.

  

The undersigned authorized Officers of Bazaarvoice, Inc., PowerReviews, LLC and
LongBoard Media, Inc. (individually and collectively, “Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (as amended from time to time, the
“Agreement”), (i) Borrower is in complete compliance for the period ending
                     with all required covenants, including without limitation
the ongoing registration of intellectual property rights in accordance with
Section 6.8, except as noted below and (ii) all representations and warranties
of Borrower stated in the Agreement are true and correct in all respects as of
the date hereof. Attached herewith are the required documents supporting the
above certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

REPORTING COVENANTS

  

REQUIRED

   COMPLIES Company Prepared F/S    Monthly, within 45 days    YES    NO
Compliance Certificate    Monthly, within 45 days    YES    NO CPA Audits,
Unqualified F/S    Annually, within 150 days of FYE    YES    NO Board Approved
Projections    Annually, by 4/30 of each year    YES    NO Bookings Report   
Quarterly, within 45 days    YES    NO Renewal Rate Report    Quarterly, within
45 days    YES    NO A/R Aging    Monthly, within 45 days    YES    NO A/P Aging
   Monthly, within 45 days    YES    NO Borrowing Base Certificate    Monthly,
within 45 days    YES    NO Intellectual Property Report    Quarterly, within 45
days       If Public:          10-Q    Quarterly, within 5 days of SEC filing
(50 days)    YES    NO 10-K    Annually, within 5 days of SEC filing (95 days)
   YES    NO

 

FINAICIAL COVENANTS

   REQUIRED     ACTUAL      COMPLIES

TO BE TESTED MONTHLY, DURING ANY COVENANT TEST

PERIOD

          

Adjusted Revenue

   $ 100,000,000.00      $                             YES    NO

Cash at Bank

     See Section 6.7(b)      $                             YES    NO

 

EXPENDITURE COVENANTS

   REQUIRED      ACTUAL      COMPLIES  

Capital Expenditures

   < $ 5,000,000.00 annually       $                               YES        
NO   

Capitalized Software Expenses

   < $ 10,000,000.00 annually       $                               YES        
NO   



--------------------------------------------------------------------------------

Please Enter Below Comments Regarding Covenant Violations:

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,

                BANK USE ONLY

/s/ Stephen R. Collins

     

Authorized Signer

    Rec’d By:  

 

    Date:  

 

Stephen R. Collins

    Reviewed By:  

 

Name:

    Date:  

 

    Financial Compliance Status:                                        
  YES/NO

CEO

     

Title:

     

 

2



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of BAZAARVOICE,
INC., a Delaware corporation (the “Corporation”); that the following is a true
and correct copy of resolutions duly adopted by the Board of Directors of the
Corporation in accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following CEO (insert title) of the Corporation is
authorized, for, on behalf of, and in the name of the Corporation to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations, jointly and severally with PowerReviews, LLC, a
Delaware limited liability company and LongBoard Media, Inc., a Delaware
corporation (individually and collectively, “Co-Borrower”), from Comerica Bank
(“Bank”), under the terms of that certain Loan and Security Agreement dated as
of July 18, 2007, as it may be amended from time to time;

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Corporation made or drawn by or upon third parties, without limit as to
amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

  (d) Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation and/or the
Co-Borrower; and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s and/or Co-Borrower’s property and assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not.

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to the effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

1



--------------------------------------------------------------------------------

6. The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
certificate of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the certificate of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)    TITLE    SIGNATURE

Stephen R. Collins

  

CEO

  

/s/ Stephen R. Collins

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed 6—6, 2013.

 

/s/ Bryan C. Barksdale

Secretary

 

The Above Statements are Correct.

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2



--------------------------------------------------------------------------------

LOGO [g521085g05c07.jpg]   

Limited Liability Company Authority to Procure Loans

As of June 6, 2013, the undersigned, being the sole member of the limited
liability company named below, acknowledge, confirm and certify to Comerica Bank
(“Bank”) that:

 

1. POWERREVIEWS, LLC, a Delaware limited liability company (“Company”).

 

2. Any (1) one of the following person(s):

 

NAME

  

TITLE

  

SIGNATURE

Stephen R. Collins

  

CEO

  

/s/ Stephen R. Collins

 

  

 

  

 

is authorized to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations, jointly and severally with Bazaarvoice, Inc., a
Delaware corporation and LongBoard Media, Inc., a Delaware corporation
(individually and collectively, “Co-Borrower”), from Comerica Bank (“Bank”),
under the terms of that certain Loan and Security Agreement dated as of July 18,
2007, as it may be amended from time to time;

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Company made or drawn by or upon third parties, without limit as to amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Company, whether or not registered
in the name of the Company;

 

  (d) Give security for any liabilities of the Company to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Company and/or the Co-Borrower;
and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Company’s property and assets.

 

3. The Bank is further authorized and directed to pay the proceeds of any such
loans, advances or discounts as directed by the member(s) and/or manager(s) so
authorized to sign, whether so payable to the order of any of such person(s) in
his or her individual capacity or not, and whether such proceeds are deposited
to the individual credit of any of such person(s) or not.

 

4. This Authorization shall be effective (and Bank shall be entitled to rely
fully on it) notwithstanding any contrary terms contained in any Company
agreement now or hereafter adopted by the Company, and shall remain in full
force and effect until the Company officially notifies the Bank to the contrary
in writing (but said notice shall have no effect whatsoever on any action
previously taken or any commitment previously entered into by Bank in reliance
on this Authorization).

 

1



--------------------------------------------------------------------------------

5. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of this Authorization
are ratified, confirmed and approved as the act or acts of the Company.

 

6. If other persons become members or managers in the Company, the Company shall
notify the Bank promptly in writing of any such changes. This Authorization is
not a consent by the Bank to the adding of members or managers to the Company.

 

7. PLEASE CHECK APPROPRIATE STATEMENT:

 

  x The Company’s Certificate of Formation and Operating Agreement (copies of
which have been provided to the Bank) are not inconsistent with this
Authorization.

 

  ¨ The Company has not adopted an Operating Agreement; and the Company agrees
that if it adopts an Operating Agreement in the future it will promptly deliver
a copy of the same within ten (10) days of adoption thereof.

 

8. The signature appearing below is the genuine, original signature of the sole
member of the Company.

 

BAZAARVOICE, INC., a Delaware corporation

By:

  /s/ Stephen R. Collins

Name:

  Stephen R. Collins

Title:

  CEO

 

2



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of LONGBOARD MEDIA,
INC., a Delaware corporation (the “Corporation”); that the following is a true
and correct copy of resolutions duly adopted by the Board of Directors of the
Corporation in accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following CEO (insert title) of the Corporation is
authorized, for, on behalf of, and in the name of the Corporation to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations, jointly and severally with Bazaarvoice, Inc., a
Delaware corporation, and PowerReviews, LLC, a Delaware limited liability
company (individually and collectively, “Co-Borrower”), from Comerica Bank
(“Bank”) under the terms of that certain Loan and Security Agreement dated as of
July 18, 2007, as amended from time to time;

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Corporation made or drawn by or upon third parties, without limit as to
amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

  (d) Give security for any liabilities of the Corporation and/or any
Co-Borrower to the Bank by grant, security interest, assignment, lien, deed of
trust or mortgage upon any real or personal property, tangible or intangible of
the Corporation; and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s and/or any Co-Borrower’s property and assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not.

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to the effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.



--------------------------------------------------------------------------------

6. The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
certificate of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the certificate of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)    TITLE    SIGNATURE

Stephen R. Collins

  

CEO

  

/s/ Stephen R. Collins

 

  

 

  

 

 

  

 

  

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on 6—6, 2013.

 

/s/ Bryan C. Barksdale

Secretary

 

The Above Statements are Correct.

       

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.